Citation Nr: 1001465	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable for hypertension.

2.  Entitlement to service connection for a gastrointestinal 
disability, claimed as ulcers.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to 
August 1984, and from March 2003 to June 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, that denied the benefits sought on appeal.  In April 
2008, the Veteran appears to have raised a claim of 
entitlement to service connection for a respiratory 
disability.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.

With respect to the Veteran's claim for service connection 
for a lipoma of the back, in April 2006 the Veteran submitted 
a notice of disagreement to the May 2005 rating decision that 
denied the claim.  However, the Veteran did not perfect an 
appeal as to that issue as indicated on the July 2008 VA Form 
9.  In fact, she clearly indicated that she wished to perfect 
only those issues specifically noted on the form (and those 
listed on the title page); she did not include the lipoma 
issue.  As a consequence, the holding of Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557 (2003) is not for application 
in this case (held that where the RO did not close the 
appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction).  Therefore, even though the 
Veteran's representative listed the issue of service 
connection for a lipoma on a March 2009 VA Form 646 and the 
RO certified the issue to the Board in March 2009, the Board 
finds that the issue of entitlement to service connection for 
a lipoma of the back is not currently before the Board, 
particularly in light of the Veteran's specific intent to 
exclude it on the substantive appeal.  38 C.F.R. § 19.35 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.
As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the Veteran was not given notice of what 
evidence was required to substantiate her claim for an 
increased rating for hypertension, or what evidentiary 
burdens she must overcome with respect to this claim.  In 
addition, she has not received any notice that fully informs 
her as to the information or evidence needed to establish a 
disability rating and effective date for the claims on appeal 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
April 2006.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, while the 
Veteran submitted service medical records from her second 
period of service and an December 1982 report of medical 
history from her first period of service, additional service 
medical records from her first period of service should be 
obtained.
With respect to the Veteran's claim for a compensable initial 
rating for hypertension, she was afforded a VA hypertension 
examination in March 2005.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Since the Veteran's condition may have 
worsened since the date of the latest examination, the Board 
finds that a new examination is in order.

The Veteran claims that she currently has ulcers that are 
related to her service.  The service medical records include 
a December 1982 report of medical history for the Veteran's 
first period of service shows complaints of chest pain or 
pressure.  In May 2002 she was diagnosed with reflux 
esophagitis and a hiatal hernia.  A March 2003 pre-deployment 
form reflects a past or present history of frequent 
indigestion or heartburn; stomach, liver, intestinal trouble, 
or an ulcer; and gall bladder trouble or gallstones.  An 
October 2003 report of medical examination reflects a history 
of gastroesophageal reflux disease (GERD) and sliding hiatal 
hernia that were unchanged despite treatment with Nexium and 
Prilosec.  A February 2004 Medical Evaluation Board report 
indicates that the Veteran's chronic abdominal pain, GERD, 
peptic ulcer disease, and sliding hiatal hernia were incurred 
during her service.  A March 2004 hospital report reflects a 
history of gallbladder removal and a hiatal hernia repair 
prior to her service.

VA medical records dated in July 2004 reflect treatment for a 
hiatal hernia.  An October 2004 report reflects a history of 
hiatal hernia and stomach ulcers with gastric symptoms and 
symptoms of reflux esophagitis with severe retrosternal 
burning over the past year.  The impression was epigastric 
pain and alternating diarrhea and constipation.  In December 
2004, the Veteran was diagnosed with epigastric pain, 
atrophic gastritis, and a normal colon.  A January 2005 
report reflects a history of epigastric pain and notes that a 
December 2004 examination revealed a normal esophagus with 
what appeared to be atrophic gastritis in the stomach.

The Veteran underwent a VA digestive conditions examination 
in March 2005 and presented with a history of 
gastrointestinal pain since early 2000 and complaints of 
gastrointestinal pain and heartburn.  The claims file was 
unavailable.  An upper gastrointestinal examination was 
negative for any definite hiatal hernia, reflux, or ulcers.  
She was diagnosed with a hiatal hernia with GERD as 
previously diagnosed that was not noted on upper 
gastrointestinal examination.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of ulcers during and 
after her service, she is not competent to diagnose or to 
relate any current ulcers to her active service.  In 
addition, it is unclear whether the Veteran has currently 
diagnosed gastrointestinal disabilities.  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide her claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).

The Veteran claims that she has psychiatric disabilities, 
including PTSD, depression, and bipolar disorder that are 
related to her service.  She has indicated that she was 
treated for depression prior to her service.  The service 
medical records include an October 2003 report of medical 
examination that reflects a diagnosis of depression secondary 
to GERD and a sliding hiatal hernia.  An October 2003 Medical 
Evaluation Board report reflects a documented history of 
bipolar disorder dating back to 1998, prior to the Veteran's 
second period of service.  She was diagnosed with 
schizoaffective disorder and PTSD and presented a history of 
spousal abuse. A March 2003 pre-deployment form reflects a 
past or present history of depression or excessive worry and 
treatment for a mental condition.  It was again noted that 
she was diagnosed with depression due to gastrointestinal 
problems for which she received counseling.  In addition, the 
Veteran had significant and chronic intermittent psychoses.  
A February 2004 Medical Evaluation Board report reflects 
diagnoses of schizoaffective disorder and PTSD that existed 
prior to service that were not aggravated by the Veteran's 
service.

VA medical records include a September 2004 mental health 
report that reflects diagnoses of PTSD from a gunshot wound 
as a civilian that was probably aggravated in service, and 
non-combat schizoaffective disorder.  In September 2004, the 
Veteran identified her PTSD stressors as being under a 
doctor's care during active service and being forced to wear 
full battle rattle equipment that caused damage to her body, 
and being placed in a medical hold unit.  Since the Veteran 
has also been diagnosed with other psychiatric disorders in 
addition to PTSD, this remand will allow service connection 
for all current psychiatric disorders to be considered.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Although the Veteran is competent to report the 
onset of a psychiatric disorder during service, and the 
continuity of symptoms after service, she is not competent to 
diagnose or to relate any current psychiatric disability to 
her active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide her claim.  
McLendon v. Nicholson, 20 Vet. App. (2006).

The Veteran must be advised of the importance of reporting to 
the below-scheduled examinations and of the possible adverse 
consequences, to include denial of her claims, for failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate her claim for an 
increased rating for hypertension and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the Veteran's service medical 
records from her first period of service 
from December 1982 to August 1984.

3.  Obtain the Veteran's VA treatment 
records dated since April 2006.

4.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected hypertension.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically state whether 
the Veteran's service-connected 
hypertension requires continuous 
medication for control.  The examiner 
should also provide an opinion as to 
whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected hypertension.

5.  Schedule a VA examination to determine 
the current nature and etiology of any 
current gastrointestinal disabilities, 
including ulcers.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose all current 
gastrointestinal disabilities, including 
a hiatal hernia with acid reflux and 
ulcers.

(b)  Is there clear and unmistakable 
evidence that any gastrointestinal 
disability, including ulcers and peptic 
ulcer disease, pre-existed the 
Veteran's first period of service from 
December 1982 to August 1984, or her 
second period of service from March 
2003 to June 2004?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting gastrointestinal 
disabilities underwent a permanent 
increase in severity during or as a 
result of her first or second period 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each gastrointestinal 
disability diagnosed, the examiner 
should opine as to whether it is at 
least as likely as not (50 percent or 
more probability) that each 
gastrointestinal disability, to include 
ulcers, was incurred in or aggravated 
by the Veteran's service, or is due to 
an event or injury during her service, 
including treatment for and diagnoses 
of GERD, peptic ulcer disease, sliding 
hiatal hernia, and reflux esophagitis 
during her second period of service 
from March 2003 to June 2004.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
gastrointestinal disabilities, in 
addition to her statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the February 2004 Medical Evaluation Board 
opinion.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, depression, 
and bipolar disorder.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including PTSD, bipolar disorder, and 
depression pre-existed the Veteran's 
first period of service from December 
1982 to August 1984, or her second period 
of service from March 2003 to June 2004?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
her first or second period of service?  
The examiner should state whether any 
permanent increase in the underlying 
pathology was due to normal progression 
of the disorder.

(d)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is as likely as not (50 
percent or more probability) that each 
psychiatric disorder, to include PTSD, 
depression, and bipolar disorder, was 
incurred in or aggravated by the 
Veteran's service, or was present 
during her first or second period of 
service.  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a psychiatric disability, 
in addition to her statements regarding 
the continuity of symptomatology Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

